Citation Nr: 1548484	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

In a statement in support of claim dated in March 2009, the Veteran indicated that upon arriving in Da Nang, Vietnam in April 1970, there were caskets stacked ten or twelve high.  The Veteran explained he was assigned to the power line division and that he passed by the coffins on a weekly basis traveling to the bases where power was supplied.  He also indicated constant worry about sniper fire while climbing power poles and when traveling at night back to the base.  He indicated the barracks next to his had been destroyed by mortars.  He reported that sleeping there and since that time "has been a continuing problem."

It was confirmed by VA that the Veteran served in a combat area in Vietnam.

In April 2010, the Veteran underwent a VA psychiatric examination.  It was indicated the Veteran had not sought previous treatment for a mental disorder.  The examiner recognized the Veteran had combat experience and served in Vietnam between April 1970 and April 1971.  It was indicated that when he discussed events in Vietnam he became briefly tearful.  The Veteran reported he drank heavily "to forget" in the first years immediately following his return from Vietnam; however, he stated his alcohol use had been infrequent for many years.  The Veteran reported disrupted sleep characterized by initial and middle insomnia.  He estimated getting four to five hours of broken sleep per night.  He reported he experiences sadness when he thinks of the "loss of life" in Vietnam on a daily or weekly basis and sometimes wakes up in a cold sweat.  The Veteran denied nightmares or actual re-experiencing symptoms.  The Veteran described having friends, a strong marriage of 36 years, and a lengthy, stable employment history with no reported occupational impairment.

Following examination of the Veteran and review of the claims file, the examiner commented:

The veteran reported chronic PTSD-related symptoms since his return from Vietnam that currently appear to be subclinical in number, frequency and intensity.  From his description he may have experienced more serious symptomatology immediately following exposure to the trauma but these symptoms reportedly attenuated or resolved over the years.

The examiner concluded that, although the Veteran experienced some PTSD-related symptoms, he denied social or occupational impairment in functioning that would support any other DSM-IV diagnosis and his mental status was generally within normal limits.

In June 2010, the RO denied the claim based on the lack of a current diagnosis of a psychiatric disability.

In his June 2011 Form 9, the Veteran stated that he did not feel the VA examiner considered all the "emotional distress [he] endure[s]" which he thought might have been because he did not express himself adequately.  He wondered whether the examiner understood the "fear and stress inherent in being in a situation where one was regularly exposed to enemy snipers and booby traps, to say nothing of the regular, almost daily, sight and smell of casualties."

At this hearing before the Board in July 2015, the Veteran explained that he had avoided treatment for psychiatric concerns over the years because it was frowned upon in his line of work as a police officer.  He indicated he had continuing problems sleeping and requested a VA examination with a different VA examiner to more fully assess whether he had any acquired psychiatric disorder and not just PTSD.

To provide the Veteran every opportunity, the Board will remand the claim for a new VA examination to determine whether the Veteran currently has a psychiatric disability that is at least as likely as not related to his service in Vietnam where it is conceded he served in a combat area.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding treatment records with the electronic claims file.

2.  Schedule the Veteran for a VA examination with a VA psychologist or psychiatrist other than the examiner who performed the examination in April 2010 to
identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

It should be noted that the Veteran has a conceded stressor having served in a combat area in Vietnam.  He also indicates that he has had difficulty sleeping since return from Vietnam and did not seek treatment because it would reflect negatively on him in his current employment.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-V standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences working in combat area in Vietnam where he constantly feared snipper and mortar attacks.

c)  If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




